J-S01019-19

                             2019 PA Super 55


 IN THE MATTER OF: M.P., A MINOR        :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
 APPEAL OF: S.L., MOTHER                :
                                        :
                                        :
                                        :
                                        :
                                        :   No. 1371 MDA 2018

              Appeal from the Decree Entered July 20, 2018
    In the Court of Common Pleas of Dauphin County Orphans' Court at
                           No(s): 42-AD-2018,
                     43-AD-2018, CP-22-DP-295-2016,
                           CP-22-DP-296-2016

 IN THE MATTER OF: M.P., A MINOR        :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
 APPEAL OF: S.L., MOTHER                :
                                        :
                                        :
                                        :
                                        :
                                        :   No. 1372 MDA 2018

                Appeal from the Order Dated July 20, 2018
    In the Court of Common Pleas of Dauphin County Orphans' Court at
                           No(s): 42-AD-2018,
                  43-AD-2018, CP-22-DP-0000295-2016,
                         CP-22-DP-0000296-2016


BEFORE:    PANELLA, P.J., MURRAY, J., and PELLEGRINI*, J.

OPINION BY MURRAY, J.:                         FILED FEBRUARY 22, 2019

     S.L. (Mother) appeals from the decrees involuntarily terminating her

parental rights to her minor children, Ma.P. (born July 2011) and M.P. (born

January 2013) (collectively Children), pursuant to 23 Pa.C.S.A. § 2511(a)(2),




____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S01019-19



(5), (8) and (b) of the Adoption Act.1 Mother also appeals from the orders

entered the same day, which changed Children’s permanency goal from

reunification to adoption pursuant to 42 Pa.C.S.A. § 6351.      Mindful of our

Supreme Court’s directive in Commonwealth v. Walker, 185 A.3d 969 (Pa.

2018), and upon careful consideration, we affirm the trial court, and with this

decision, remind, advise and emphasize to all litigants who seek appellate

review with this Court – whether in criminal, civil or family cases – that

Walker is the law of the Commonwealth, and shall be applied prospectively

and uniformly by this Court.

                                          Facts

       Instantly, Dauphin County Social Services for Children and Youth (the

Agency) became involved with Mother and Children in November 2016, after

receiving a report that Mother had delivered a stillborn child and used drugs

prior to delivery.      See N.T., 7/19/18, at 8-13.   While Mother was still

hospitalized, Children were removed from the home and placed in kinship

foster care with a maternal aunt and uncle. Id.

       On January 18, 2017, Children were adjudicated dependent. Over the

next year, Mother remained noncompliant with her parenting objectives.

Accordingly, on April 26, 2018, the Agency petitioned to terminate Mother’s

parental rights and change Children’s permanency goal from reunification to

____________________________________________


1 The court also terminated the parental rights of B.P., the father of Ma.P.,
and J.H., the father of M.P. B.P. filed an appeal and we address his issues in
a separate memorandum docketed at 1373 MDA 2018. J.H. has not appealed.

                                           -2-
J-S01019-19



adoption. The court convened a hearing on the petitions on July 19, 2018.

Children were represented by counsel, as guardian ad litem and legal counsel.

Mother, represented by counsel, testified on her own behalf.

        At the conclusion of testimony, the court terminated Mother’s parental

rights and changed Children’s permanency goal to adoption. N.T., 7/19/18,

at 96-102. On August 17, 2018, Mother timely appealed and complied with

Pa.R.A.P. 1925(a)(2)(i) and (b). Mother filed two notices of appeal – one for

each child – challenging the court’s termination of Mother’s parental rights

and the change of permanency goal to adoption.

                          Commonwealth v. Walker

        As mandated by Walker, we address the fact that Mother filed a single

notice of appeal for each child, with separate issues – termination and goal

change – that relate to two different docket numbers. The Official Note to

Rule 341 of the Pennsylvania Rules of Appellate Procedure provides in relevant

part:

        Where, however, one or more orders resolves issues arising on
        more than one docket or relating to more than one judgment,
        separate notices of appeals must be filed. Commonwealth v.
        C.M.K., 932 A.2d 111, 113 & n.3 (Pa. Super. 2007) (quashing
        appeal taken by single notice of appeal from order on remand for
        consideration under Pa.R.Crim.P. 607 of two persons’ judgments
        of sentence).

Pa.R.A.P. 341, Official Note.

        Until recently, it was common practice for courts of this Commonwealth

to allow appeals to proceed, even if they failed to comply with Pa.R.A.P. 341.


                                     -3-
J-S01019-19


      While our Supreme Court recognized that the practice of appealing
      multiple orders in a single appeal is discouraged under Pa.R.A.P.
      512 (joint appeals), it previously determined that “appellate
      courts have not generally quashed [such] appeals, provided that
      the issues involved are nearly identical, no objection to the appeal
      has been raised, and the period for appeal has expired.” K.H. v.
      J.R., 826 A.2d 863, 870 (Pa. 2003) (citation omitted).

In the Interest of: P.S., 158 A.3d 643, 648 (Pa. Super. 2017) (footnote

omitted).

      However, on June 1, 2018, our Supreme Court in Walker held that the

practice violated Pennsylvania Rule of Appellate Procedure 341, and the failure

to file separate notices of appeal for separate dockets must result in quashal

of the appeal.     See Walker, 185 A.3d at 977.              The Court stated

unequivocally: “The Official Note to Rule 341 provides a bright-line mandatory

instruction to practitioners to file separate notices of appeal. . . . The failure

to do so requires the appellate court to quash the appeal.” Id. at 976-77.

      Because the mandate in the Official Note was contrary to “decades of

case law from this Court and the intermediate appellate courts,” the Walker

Court announced that its holding would apply prospectively only. Id. at

977. Accordingly, Walker applies to appeals filed after June 1, 2018, the date

Walker was filed. Id.

      Mother’s notices of appeal were filed on August 17, 2018. Although the

court addressed the merits of Mother’s issues in its Rule 1925(a) opinion, our

Supreme Court requires “when a single order resolves issues arising on more

than one lower court docket, separate notices of appeal must be filed. The



                                      -4-
J-S01019-19


failure to do so will result in quashal of the appeal.”   Id. It appears that

Mother attempted to comply with Walker’s mandate by filing separate notices

of appeal for each child. However, she failed to file separate notices of appeal

for her discrete challenges to the termination decree and goal change for each

child. Thus, because Mother filed her notices of appeal from two separate

dockets (dependency and adoption), Walker compels quashal.2

       To the extent decisional law may have been unclear to this point, we

further recognize the two substantive issues Mother presents for review:

       1. Did the trial court abuse its discretion, or commit an error of
       law in changing the goal for the children from reunification to
       adoption?

       2. Did the trial court abuse its discretion, or commit an error of
       law in terminating [Mother’s] parental rights?


Mother’s Brief at 9.




____________________________________________


2 We recognize the harsh – perhaps draconian – consequence of quashing any
appeal, and in particular an appeal involving a party’s parental rights.
However, our role as an intermediate appellate court is clear. “It is not the
prerogative of an intermediate appellate court to enunciate new precepts of
law or to expand existing legal doctrines. Such is a province reserved to the
Supreme Court.” Moses v. T.N.T. Red Star Exp., 725 A.2d 792, 801 (Pa.
Super. 1999). It is well-settled that “the Superior Court is an error correcting
court and we are obliged to apply the decisional law as determined by the
Supreme Court of Pennsylvania.” Commonwealth v. Montini, 712 A.2d
761, 769 (Pa. Super. 1998).




                                           -5-
J-S01019-19



                                 Termination

      With regard to the termination of Mother’s parental rights:

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (internal citations and quotations

omitted).

      Termination requires a bifurcated analysis:

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). As the

Agency argues that it proved by clear and convincing evidence that grounds

for termination existed under 23 Pa.C.S.A. § 2511(a)(2), we focus our analysis

on subsection (a)(2) and (b).


                                      -6-
J-S01019-19



      The relevant subsections of 23 Pa.C.S.A. § 2511 provide:

      (a)   General rule.--The rights of a parent in regard to a child
            may be terminated after a petition filed on any of the
            following grounds:

                                      ***

            (2) The repeated and continued incapacity, abuse, neglect
            or refusal of the parent has caused the child to be without
            essential parental care, control or subsistence necessary for
            his physical or mental well-being and the conditions and
            causes of the incapacity, abuse, neglect or refusal cannot or
            will not be remedied by the parent.

                                      ***

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S.A. § 2511.

      To satisfy the requirements of Section 2511(a)(2), the moving party

must prove “(1) repeated and continued incapacity, abuse, neglect or refusal;

(2) that such incapacity, abuse, neglect or refusal caused the child to be

without essential parental care, control or subsistence; and (3) that the causes

of the incapacity, abuse, neglect or refusal cannot or will not be remedied.”

See In Interest of Lilley, 719 A.2d 327, 330 (Pa. Super. 1998).             The

grounds for termination are not limited to affirmative misconduct, but concern

                                     -7-
J-S01019-19



parental incapacity that cannot be remedied.     In re Z.P., 994 A.2d 1108,

1117 (Pa. Super. 2010). Parents are required to make diligent efforts toward

the reasonably prompt assumption of full parental duties. Id.

      The essence of Mother’s argument is that her parental rights should not

have been terminated because she was “addressing the issues,” including her

drug, alcohol, and mental health issues. See Mother’s Brief at 12, 22-23.

This argument lacks merit.

      The court primarily analyzed the evidence under Section (a)(8), but also

stated that it found clear and convincing evidence to terminate under Section

(a)(2). See Trial Court Opinion, 10/3/18, at 10-11. The court explained:

      although Mother complied with some of the objectives, she had
      failed to demonstrate sustained commitment caring for Children
      and recovery from her drug addiction. In spite of the services
      made available to her, she has yielded to devastating drug abuse.
      As a result, she lacks employment and a suitable home for
      Children.

Id. at 11.

      The record supports the trial court’s determination.      Children were

originally placed into care in November 2016 as a result of Mother’s drug

addiction, and failure to prevent the father of one of the Children from giving

both Children marijuana-laced cookies. When M.P. was diagnosed with acute

myeloid leukemia, Mother was uninvolved in M.P.’s care, such that the Agency

had to obtain a court order for consent to M.P.’s medical treatment. While

M.P. was hospitalized, Mother visited a total of 60 times during the 160 days




                                     -8-
J-S01019-19



M.P. was hospitalized; again, a court order was required to prevent Mother

from arriving at times disruptive to M.P.’s care.

      Initially, Mother was non-compliant with her drug treatment. She was

discharged from one program in August 2017 for lack of attendance and

submitted a total of 31 drug screens, 26 of which were positive for drugs or

alcohol. At the time of the hearing, Mother had accrued new criminal charges

which remained unresolved. Although there was evidence that Mother had

been compliant as of December 2017 and was making progress with drug and

alcohol treatment, her recovery was new and fragile.          As Mother herself

testified, she was unable to seek employment because she was focused on

her recovery, and she resided in a halfway house where Children could not

join her. This Court has stated that “a child’s life cannot be held in abeyance

while a parent attempts to attain the maturity necessary to assume parenting

responsibilities. The court cannot and will not subordinate indefinitely a child’s

need for permanence and stability to a parent’s claims of progress and hope

for the future.” In re Adoption of R.J.S., 901 A.2d 502, 513 (Pa. Super.

2006). Accordingly, we discern no error in the court’s finding that competent,

clear, and convincing evidence supported the termination of Mother’s parental

rights pursuant to Section 2511(a)(2), based upon Mother’s continued

incapacity – her long history of addiction, lack of timely compliance with

parental objectives, and accrual of new criminal charges – that resulted in

Children being without essential parental care, the cause of which “cannot or

will not be remedied.” See Lilley, 719 A.2d at 330; Z.P., 994 A.2d at 1117.

                                      -9-
J-S01019-19



      Next, we consider Children’s needs and welfare pursuant to subsection

(b). See Z.P., 994 A.2d at 1121. “In this context, the court must take into

account whether a bond exists between child and parent, and whether

termination would destroy an existing, necessary and beneficial relationship.”

Id. The court is not required to use expert testimony, and social workers and

caseworkers may offer evaluations as well. Id. Ultimately, the concern is the

needs and welfare of a child. Id.

      We have explained:

      Before granting a petition to terminate parental rights, it is
      imperative that a trial court carefully consider the intangible
      dimension of the needs and welfare of a child—the love, comfort,
      security, and closeness—entailed in a parent-child relationship, as
      well as the tangible dimension. Continuity of the relationships is
      also important to a child, for whom severance of close parental
      ties is usually extremely painful. The trial court, in considering
      what situation would best serve the child[ren]’s needs and
      welfare, must examine the status of the natural parental bond to
      consider whether terminating the natural parent’s rights would
      destroy something in existence that is necessary and beneficial.

Z.P., 994 A.2d at 1121 (quoting In re C.S., 761 A.2d 1197, 1202 (Pa. Super.

2000)). The court may equally emphasize the safety needs of the child and

may consider intangibles, such as the love, comfort, security, and stability the

child might have with the foster parent. See In re N.A.M., 33 A.3d 95, 103

(Pa. Super. 2011). Where there is no evidence of a bond between the parent

and child, it is reasonable to infer that no bond exists. Id. “[A] parent’s basic

constitutional right to the custody and rearing of . . . her child is converted,

upon the failure to fulfill . . . her parental duties, to the child’s right to have


                                      - 10 -
J-S01019-19


proper parenting and fulfillment of [the child’s] potential in a permanent,

healthy, safe environment.” In re B.,N.M., 856 A.2d 847, 856 (Pa. Super.

2004) (internal citations omitted).

      Again, Mother makes a general argument of trial court error in asserting

that the best interests of Children were not served by the termination of her

parental rights. See Mother’s Brief at 23. Mother does not discuss her bond

with Children, or Children’s needs and welfare. Accordingly, she risks waiver.

See In re Adoption of R.K.Y., 72 A.3d 669, 679 n.4 (Pa. Super. 2013)

(declining to address subsection 2511(b) where the appellant did not make an

argument concerning that subsection).

      Further, no evidence was introduced to show a parental bond between

Children and Mother beyond Mother’s testimony that Children loved her. See,

e.g., K.Z.S., 946 A.2d at 763. Here, the court observed:

      We do not doubt that Mother loves her children. However, we see
      no evidence of a bond with Mother which, if broken, would cause
      detriment to them.       Mother visited gravely ill M.P. only
      sporadically. Mother failed to maintain communication with the
      Agency and Hershey Medical Center to address urgent requests
      for M.P.’s leukemia treatment. Mother failed to visit Ma.P.
      regularly.

      We recognize that Mother seeks additional time within which to
      pursue drug treatment and demonstrate the ability to care for the
      children. However, a continued lack of permanency with the
      potential of removal from a capable and loving home would be
      contrary to their best interests . . .

      Children have resided with the kinship foster family since
      November 2016. In that home they have received the love, care,
      and attention needed to address all of their needs. Their bond
      with the foster parents is evidenced by their happiness and

                                      - 11 -
J-S01019-19


      affection toward the foster parents. Significantly, Foster Mother
      took a leave of absence from her employment to ensure she could
      stay with M.P. during her hospitalization. Foster Mother has
      returned to work, but takes time off as needed to take M.P. to
      follow-up doctor’s appointments. The kinship foster parents have
      provided all of the devotion and stability Children require and
      deserve.

Trial Court Opinion, 10/3/18, at 12-13 (citations to the record omitted).

      We discern no abuse of discretion in the court’s conclusions. Clear and

convincing evidence supports the court’s termination of Mother’s parental

rights under Sections 2511(a)(2), as well as the court’s Section 2511(b)

findings as to Children’s needs and welfare. See Z.P., 994 A.2d at 1126-27;

K.Z.S., 946 A.2d at 763.

                                Goal Change

      Mother also challenges the Children’s goal change to adoption.

      The standard of review which this Court employs in cases of
      dependency is broad. However, the scope of review is limited in
      a fundamental manner by our inability to nullify the fact-finding of
      the lower court. We accord great weight to this function of the
      hearing judge because he is in the position to observe and rule
      upon the credibility of the witnesses and the parties who appear
      before him. Relying upon his unique posture, we will not overrule
      his findings if they are supported by competent evidence.

In re N.A., 116 A.3d 1144, 1148 (Pa. Super. 2015). We thus review this

claim for an abuse of discretion. In re L.Z., 111 A.3d 1164, 1174 (Pa. 2015).

      Regarding the disposition of dependent children, the Juvenile Act, 42

Pa.C.S.A. §§ 6351(e)-(g), provides the criteria for a permanency plan. The

court must determine a disposition best suited to the safety and protection,




                                     - 12 -
J-S01019-19



as well as the physical, mental, and moral welfare of children.        See 42

Pa.C.S.A. § 6351(g). In considering a petition for goal change, the court:

     considers the continuing necessity for and appropriateness of the
     placement; the extent of compliance with the service plan
     developed for the child; the extent of progress made towards
     alleviating the circumstances which necessitated the original
     placement; the appropriateness and feasibility of the current
     placement goal for the child; and, a likely date by which the goal
     for the child might be achieved.

In Interest of A.N.P., 155 A.3d 55, 67 (Pa. Super. 2017) (quoting In re

A.K., 936 A.2d 528, 533 (Pa. Super. 2007).

     In addition:

     When a child is adjudicated dependent, the child’s proper
     placement turns on what is in the child’s best interest, not on what
     the parent wants or which goals the parent has achieved.
     Moreover, although preserving the unity of the family is a purpose
     of the [Juvenile] Act, another purpose is to “provide for the care,
     protection, safety, and wholesome mental and physical
     development of children coming within the provisions of this
     chapter.” 42 Pa.C.S. § 6301(b)(1.1). Indeed, “[t]he relationship
     of parent and child is a status and not a property right, and one
     in which the state has an interest to protect the best interest of
     the child.”

In re K.C., 903 A.2d 12, 14-15 (Pa. Super. 2006) (some citations omitted).

     Mother’s argument regarding goal change is not clear, although she

appears to allege that the Agency did not provide appropriate or sufficient

reunification services. See Mother’s Brief at 14-18. However, Mother also

concedes that the Agency had difficulty contacting Mother, and Mother was

still abusing drugs during that time period. Id. at 16-17. Nonetheless, Mother

claims that “very little was done to facilitate visits between Mother and the


                                    - 13 -
J-S01019-19


Children,” and her caseworker did not assist Mother in scheduling visits,

ensuring that visits occurred, or “check on the quality of the visits that were

occurring.” Id. at 17-18.

      Although Mother attempts to argue that appropriate reunification

services were not provided, the record reflects otherwise. Mother was either

non or minimally compliant with her family service plan objectives. While she

completed some drug and alcohol and mental health counseling by the time

of the final hearings, such efforts occurred after the Agency’s extensive and

unsuccessful efforts to get Mother treatment, and when Mother, on 26

occasions, tested positive for drugs.

      Further, Mother had issues with visitation throughout the pendency of

the case. It was Mother’s responsibility, as one of her objectives, to apprise

the Agency of her addresses, contact information, and whereabouts. She did

not do so and admits that she was “difficult to contact.” Mother’s Brief at 16.

As recently as May 2018, Mother had not given the Agency a forwarding

address. When visitation was provided, Mother did not appear, or when she

did, she caused strife. For example, when visiting the M.P. in the hospital,

Mother had to be ordered to come at appropriate times because her presence

disrupted M.P.’s ability to sleep. Mother did not visit with Ma.P., and when

she did, her interactions with the foster family were acrimonious.     After a

bench warrant was issued for Mother’s arrest, visitation was suspended.




                                    - 14 -
J-S01019-19


      At the time of the final permanency review hearing, Mother had not

obtained employment, had not obtained stable housing, had accrued new

criminal charges, and was not visiting with Children. These were Mother’s

service objectives. The record reveals that Mother was not compliant with her

family service plan, made little progress towards alleviating the circumstances

that had led to Children’s placement, and showed no indication that the

circumstances would be remedied in a reasonable amount of time. See, e.g.,

A.N.P., 155 A.3d at 67. Therefore, the court did not err in changing Children’s

permanency goal to adoption.

                                 Conclusion

      After careful consideration, we affirm the trial court. We note that this

ruling, like all of our rulings, may not be disposition-driven. We are bound by

decisional and statutory legal authority, even when equitable considerations

may compel a contrary result. We underscore our role as an intermediate

appellate court, recognizing that “the Superior Court is an error correcting

court and we are obliged to apply the decisional law as determined by the

Supreme Court of Pennsylvania.” Commonwealth v. Montini, 712 A.2d at

769. “It is not the prerogative of an intermediate appellate court to enunciate

new precepts of law or to expand existing legal doctrines. Such is a province

reserved to the Supreme Court.” Moses v. T.N.T. Red Star Exp., 725 A.2d

at 801. Accordingly, we issue this decision with the following order.


                                   ORDER

                                    - 15 -
J-S01019-19


      AND NOW, it is ORDERED that all parties seeking review with the

Superior Court shall file notices of appeal as mandated by Pennsylvania Rule

of Appellate Procedure 341 and Commonwealth v. Walker, 185 A.3d 969

(Pa. 2018). Failure to comply will result in quashal of the appeal.

      Termination and goal change affirmed. Jurisdiction relinquished.

      P.J. Panella joins the Opinion.

      Judge Pellegrini files a Concurring and Dissenting Opinion.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/22/2019




                                        - 16 -